Citation Nr: 1548208	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-30 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to an initial compensable rating for chronic extensor tendon tear at distal interphalangeal joint with arthritis, right little finger.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2008.

These matters come to the Board of Veterans' Appeals (Board) from August 2009 and June 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The August 2009 determination, in pertinent part, denied entitlement to service connection for disabilities of the right shoulder, left hand, right ankle, and right knee, and hearing loss, and granted entitlement to service connection for residuals, injury to little finger, right hand, assigning a noncompensable rating, effective June 16, 2008.  A notice of disagreement was filed in February 2010, a statement of the case was issued in May 2010, and a substantive appeal was received in June 2010.  The June 2013 rating decision in pertinent part denied entitlement to TDIU.

The Veteran testified at a Board hearing in September 2015; the transcript is of record.

In a May 2010 rating decision, the RO granted entitlement to service connection for residuals of inversion injury, left ankle, assigning a 10 percent disability rating, effective June 16, 2008.  In a July 2012 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD) assigning a 70 percent disability rating, effective June 16, 2008.  The grant of service connection for a left ankle disability and PTSD constituted a full award of the benefits sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issues of entitlement to service connection for disabilities of the right shoulder, right knee, and right ankle; entitlement to an initial compensable rating for right little finger; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Chronic strain metacarpal joint left thumb is due to active service.

2.  Hearing loss of the ears is not shown for VA disability purposes.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for chronic strain metacarpal joint left thumb have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent a letter in September 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's service treatment and personnel records are of record.  The Veteran was afforded VA audiological examinations in October 2008 and May 2013 which will be discussed below.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board concludes that no outstanding evidence has been identified pertaining to the hearing loss.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to this claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss due to an organic disease of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Left hand disability

At the Board hearing, the Veteran testified that he injured his left thumb when he was carrying a table.  See 09/03/2015 VBMS entry, Hearing Testimony at 4.  He asserted that he could not open his thumb all of the way.  Id. at 5.  

An October 2007 service treatment record reflects complaints related to the left hand after moving a picnic table off of a truck.  03/25/2015 VBMS entry, SERVICE TREATMENT RECORDS (#2) - Medical at 43.  He hyperextended his thumb.  Id.  The assessment was extensor tendon strain, left first digit.  Id.  A March 2008 service treatment record reflects a left hand sprain, first CMC joint.  03/25/2015 VBMS entry, STR - Medical at 15.  

A May 2013 VA examination reflects a chronic strain metacarpal joint thumb, left.  Objective clinical findings reflect less movement than normal.  See 05/07/2013 VBMS entry, VA Examination at 24, 32.

In light of the in-service injury to the left thumb and the post-service diagnosis of chronic strain metacarpal joint left thumb, service connection is warranted for this disability.  This constitutes a full grant of the benefit sought on appeal with regard to the claimed left hand disability, as the Veteran did not assert any other condition associated with his left hand.  

Bilateral hearing loss

In this case, the Veteran contends that he has current bilateral hearing loss as a result of exposure to loud noise during service.  The Veteran's DD Form 214 lists his primary specialty as Aircraft Intermediate Level Structures Mechanic, and exposure to loud noise is consistent with the circumstances and conditions of his service; therefore, the Board finds the Veteran's account of military noise exposure credible.

On a May 2008 Report of Medical History, the Veteran checked the 'No' box for 'hearing loss.'  See 03/25/2015 VBMS entry, STR-Medical at 12.

In October 2008, the Veteran underwent a VA audiometric examination and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
15
10
10
LEFT
5
5
5
5
5

Speech recognition was 100 percent in both ears.  Per such findings, hearing loss is not shown.  

In May 2013, the Veteran underwent additional audiometric testing and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
20
15
20
LEFT
10
5
15
15
15

Speech recognition was 96 percent in both ears.  Per such findings, hearing loss is not shown.

As detailed above, service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Specifically, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz are 40 decibels.  None of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater.  With regard to the speech recognition scores, they have all been over 94 percent.  Consequently, in this case, the Veteran's hearing, right and left ears, is within normal limits for VA purposes.  38 C.F.R. § 3.385.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In other words, in the absence of proof of present disability, in this case impaired hearing in the right and left ears per § 3.385, there can be no valid claim.  The post-service examinations show that the Veteran does not have hearing loss in the right and left ears as defined by § 3.385.  As there is no probative evidence of a hearing loss disability in the ears, as defined by the applicable regulation, the claim of service connection for bilateral hearing loss must be denied.

As a disability is not shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  The Board acknowledges the statements from the Veteran with respect to his noise exposure experienced during service.  While the Board finds these assertions credible, the fact remains that he does not have a disability of the ears for VA purposes. 

As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for chronic strain metacarpal joint left thumb is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Disabilities of the right shoulder, right ankle, and right knee

In October 2008, the Veteran underwent a VA examination to assess the nature and etiology of his claimed disabilities of the joints.  See 10/08/2008 VBMS entry, VA Examination.  The Veteran denied any right ankle pain (Id. at 19) and the examination does not otherwise contain any objective findings pertaining to the right ankle.  The examination of the shoulders was normal.  Id. at 38.  He denied any right knee problems while in service and reported that his symptoms began in about his final 6 months of service.  Id. at 20.  He had complaints of pain with extreme flexion but flexion was normal.  Id. at 24.  It does not appear that a diagnosis was rendered with regard to the right knee.  In any case, no opinion of etiology was offered.

The Veteran testified that he injured his right shoulder during service.  See 09/03/2015 VBMS entry, Hearing Testimony at 2-3.  He testified that it still hurts when he rotates his shoulder and he experiences pain on motion.  Id. at 3-4.  

The Veteran testified that he injured his right ankle when he was walking around a burn pit in Iraq and stepped on a large rock.  Id. at 7.  The Veteran testified that his right knee problems are due to his right ankle problems.  Id. at 7.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed right ankle and shoulder disabilities, and whether he has a right knee disability that is due to or aggravated by his right ankle disability or is otherwise related to service.  

Initial increased rating, right little finger

At the Board hearing, the Veteran testified that his right little finger disability had worsened since the May 2013 VA examination.  Id. at 13.  He has pain and cannot close his pinkie against his hand.  Id.  The Veteran should be afforded a new VA examination to assess the severity of his right little finger disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

TDIU

In a June 2013 rating decision, the RO denied entitlement to a TDIU.  See 06/27/2013 VBMS entry, Rating Decision - Narrative.  In September 2013, the Veteran filed a notice of disagreement.  See 09/16/2013 VBMS entry, Notice of Disagreement.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the severity of his right little finger, and the nature and etiology of his claimed right ankle, right knee, and right shoulder disabilities.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examination of the right little finger should include range of motion studies, commentary as to the presence and the extent of any painful motion or functional loss due to pain.  The examiner should comment on the presence of ankylosis.  The examiner should comment on resulting limitation of motion of other digits or interference with overall function of the hand.  

The examiner should also provide an opinion concerning the impact of the Veteran's right little finger disability on his ability to work, to include how the right little finger disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his right little finger disability.

With regard to the right ankle, right knee, and right shoulder claimed disabilities, the examiner should respond to the following:

a)  Please state whether the Veteran has chronic disabilities of the right ankle, right knee, and right shoulder.  

b)  Please state whether any right ankle disability is at least as likely as not (50 percent or greater probability) due to service or any incident therein.

c)  Please state whether any right knee disability is at least as likely as not (50 percent or greater probability) due to service or any incident therein.

d)  Please state whether any right shoulder disability is at least as likely as not (50 percent or greater probability) due to service or any incident therein.

e)  Please state whether any right knee disability is at least as likely as not (50 percent or greater probability) caused by a right ankle disability.  

f)  Please state whether any right knee disability has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a right ankle disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

3.  Issue a statement of the case with regard to the issue of entitlement to a TDIU.  This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


